UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 DREYFUS STOCK FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. -Dreyfus International Small Cap Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Small Cap Fund ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 31 Officers of the Fund 34 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus International Small Cap Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Stock Funds - Dreyfus International Small Cap Fund, from the fund’s inception on January 30, 2015, to the end of its fiscal year on October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 30, 2015, through October 31, 2015, as provided by Mark A. Bogar and James A. Lydotes, Portfolio Managers Fund and Market Performance Overview From the fund’s inception on January 30, 2015, to the end of its fiscal year on October 31, 2015, Dreyfus International Small Cap Fund’s Class A shares produced a total return of 6.08%, Class C shares returned 5.44%, Class I shares returned 6.24%, and Class Y shares returned 6.24%. 1 In comparison, the fund’s benchmark, the S&P Developed Ex-U.S. Small Cap Index, produced a total return of 6.71% for the same period. 2 International small-cap equities gained ground during the reporting period due to positive economic trends supported by central bank quantitative easing programs. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of small-cap foreign companies. The fund’s portfolio managers use a disciplined investment process that relies on a bottom-up investment approach using proprietary quantitative models and traditional qualitative analysis to identify attractive stocks. This investment process is designed to produce a diversified portfolio that has a below-average price/earnings ratio and an above-average earnings growth trend. The portfolio managers monitor the securities in the fund’s portfolio, and will consider selling a security if its target price is exceeded, there is a negative change in the company’s fundamentals, or there is a deterioration in its ranking by the proprietary quantitative models. Small Cap International Markets Gained Ground In February and March 2015, a slowdown in U.S. economic activity precipitated by severe winter weather cast a shadow over global growth prospects. However, massive quantitative easing programs in Europe and Japan created a supportive backdrop for international equities, providing capital for business operations and expansion. Quantitative easing also caused most international currencies to decline sharply in value against the U.S. dollar, creating a favorable environment for exporters to the United States and for those competing locally with U.S. imports. Accordingly, international equities climbed through mid-summer with notably strong performance from Japan and the better positioned European nations. In late June and early July, international stock prices declined due to uncertainties surrounding the Federal Reserve Board’s stance on future fiscal policy, and concerns about slowing Chinese economic growth amid weakening energy and commodity prices. However, because small-cap companies based in developed markets outside the United States generally derive much of their revenues from business activities within their home countries, their stock prices were somewhat insulated from global macroeconomic concerns, enabling the benchmark to end the reporting period in positive territory. Stock Selections Generated Mixed Results The fund captured most of the benchmark’s rise, supported by favorable stock selections in a number of markets. Overweighted exposure to the relatively robust Italian market 3 DISCUSSION OF FUND PERFORMANCE (continued) enhanced returns, as did individual holdings such as asset management firm ANIMA Holding, which benefited from an increase in higher margin business; money center bank Banco Popolare, which rose in anticipation of industry consolidation; and water utility A2A, which benefited from merger speculation. The fund’s stock selections in Japan also performed well, led by industrial cleaners Lion Corp., drug store chain Ain Pharmaciez, technology consultants NS Solutions, and utility Shikoku Electric Power. In Canada, the fund held underweighted exposure to the weak energy sector, timing its investment in oil-and-gas producer Gran Tierra Energy Inc. well. Another Canadian holding, enterprise software company Constellation Software, completed a major acquisition and saw improving profit margins. In Denmark, shipping and logistics specialists DFDS climbed sharply on lower fuel costs and improving trends in European trade. On a more negative note, Swiss artisan bread maker Aryzta, which sells its products throughout Europe, was hurt by the strength of the Swiss franc. However, gains in a more domestically focused Swiss holding, airline catering and retail provider GateGroup Holding, partly compensated for this disappointment. In Sweden, companies such as polymer maker Trelleborg and vehicle parts manufacturer HALDEX suffered from exposure to slowing emerging markets. Other notable detractors from relative returns included South Korean brokerage and investment firm Mirae Asset Securities, Dutch aluminum products maker Constellium, and Australian nickel miner Western Areas Ltd. Positioned for Additional International Recovery With a growing number of central banks around the world implementing quantitative easing programs and economic trends in parts of Europe and Asia showing signs of improvement, many international markets appear poised for growth. We believe we have positioned the fund to benefit by selecting attractive individual opportunities for this stage of the economic cycle. As of the end of the reporting period, we have found a relatively large number of such opportunities in Germany, South Korea, and Italy, while reducing the fund’s exposure in Canada, France, and the UK. November 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The S&P Developed Ex-U.S. Small Cap Index is a market capitalization weighted index designed to define and measure the investable universe of publicly traded small cap companies domiciled in developed countries outside the United States. The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. For comparative purpose, the value of the Index as of 1/31/15 is used as the beginning value on 1/30/15. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus International Small Cap Fund Class A shares, Class C shares, Class I shares, and Class Y shares, and the S&P Developed Ex-U.S. Small Cap Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus International Small Cap Fund on 1/30/15 (inception date) to a $10,000 investment made in the S
